Alice Robie Resnick, J.,
dissenting.
{¶ 51} I dissent from the majority’s determination that the complaint in this mandamus case must be dismissed. Rather, the Ohio Elections Commission does *258not have exclusive jurisdiction over the allegations raised, and this court does have subject-matter jurisdiction to entertain this action.
{¶ 52} A majority of this court in State ex rel. Taft-O’Connor ’98 v. Franklin Cty. Court of Common Pleas (1998), 83 Ohio St.3d 487, 488, 700 N.E.2d 1232, did state within its brief opinion that “[t]he Ohio Elections Commission has exclusive jurisdiction over the claims of fraudulent and false statements raised * * * in the underlying action.” However, this case is distinguishable from Taft-O’Connor ’98.
{¶ 53} In Taft-O’Connor ’98, this court issued a writ of prohibition to prevent a trial court judge from entertaining an action for declaratory judgment and injunction when the subject of the complaint filed in the trial court involved the content of a certain political television commercial. The specific action that was filed in the trial court was based on the allegation that the television ad was false and fraudulent. In granting the writ of prohibition, this court determined that under the circumstances, the allegation was so manifestly appropriate for determination by the Ohio Elections Commission that the trial court had no jurisdiction to consider it.
{¶ 54} This case, in contrast, does not involve any allegations regarding the truthfulness or falsity of a campaign ad. This case seeks to compel the Secretary of State to perform his statutory duties regarding the alleged failure to disclose the identity of contributors. Although the Ohio Elections Commission may be a possible alternative venue in which relator may seek relief, that body does not have exclusive, original jurisdiction over the allegations raised in the complaint before this court in this situation, for two main reasons.
{¶ 55} Unlike the majority, I would first hold that the statutory scheme within R.C. Chapter 3517 does not vest exclusive jurisdiction in the elections commission to adjudicate relator’s complaint. For that reason, I would proceed to reach a second conclusion, which is that under these facts, the potential remedy available through the elections commission would not be an adequate one. Consequently, this court should retain jurisdiction over this case.
{¶ 56} Nothing in the statutory scheme involving the elections commission expressly indicates that the elections commission has exclusive jurisdiction to handle all election complaints. See Taft-O’Connor ’98, 83 Ohio St.3d at 489, 700 N.E.2d 1232 (Pfeifer, J., concurring in judgment only). In light of Section 2(B)(1)(b), Article IV of the Ohio Constitution, which provides for this court’s original jurisdiction over writs of mandamus, we should not interpret statutes limiting this court’s mandamus jurisdiction more broadly than necessary. The majority’s determination that the elections commission has exclusive jurisdiction over the allegations of the complaint also implicates Section 16, Article I of the Ohio Constitution, which ensures that all injured parties “have remedy by due *259course of law.” See Taft-O’Connor ’98, 83 Ohio St.3d at 489, 700 N.E.2d 1232 (Pfeifer, J., concurring in judgment only). The majority decision stretches the effect of the statutory scheme beyond its appropriate reach.
{¶ 57} In order for a writ of mandamus to issue, three criteria must be met. The relator must establish a clear legal right to the relief requested, there must be a corresponding clear legal duty on the respondent to take the action sought by the relator, and the relator must not have an adequate remedy in the ordinary course of the law. See State ex rel Union Cty. Veterans Serv. Comm. v. Parrott, 108 Ohio St.3d 302, 2006-Ohio-92, 843 N.E.2d 750, ¶ 8. The majority’s holding that the Ohio Elections Commission has exclusive jurisdiction over the allegations in relator’s complaint is tantamount to holding that the third criterion is not met in the circumstances of this case.
{¶ 58} For a particular remedy to be adequate, it must be “complete, beneficial, and speedy.” State ex rel. Arnett v. Winemiller (1997), 80 Ohio St.3d 255, 259, 685 N.E.2d 1219. If a particular remedy is not sufficiently speedy or sufficiently complete, it is not adequate. Id.
{¶ 59} “[T]he elections commission is in many circumstances unable to provide a meaningful remedy to a candidate who suffers substantial, irreparable injury as the result of election law violations, especially when the injury occurs close to the election date. * * *
{¶ 60} “ * * * [W]hen certain, substantial, and irreparable harm is imminent as the result of an election law violation, that jurisdiction may not provide a constitutionally adequate remedy.” Taft-O’Connor ’98, 83 Ohio St.3d at 490, 700 N.E.2d 1232 (Pfeifer, J., concurring in judgment only). Based on past experience, that observation rings especially true in this case.
{¶ 61} In the 2000 election season, the group Citizens for a Strong Ohio ran questionable ads seeking to influence the results of the election and refused to reveal the identity of its donors. Complaints against the group were filed with the Ohio Elections Commission, but the group was able to extend the process of resolving the complaints for years through various maneuvers, including filing appeals. In Ohio Elections Comm. v. Ohio Chamber of Commerce & Citizens for a Strong Ohio, 158 Ohio App.3d 557, 2004-Ohio-5253, 817 N.E.2d 447, the Tenth District Court of Appeals upheld a ruling that Citizens for a Strong Ohio was required to reveal the donors who had funded the ads that ran in 2000. It was not until January 2005, more than four years after the 2000 election, that the group finally released its list of donors. For an article about the case and a link to the donors list, see http://www.cleveland.eom/newslogs/plaindealer/index.ssf?/ mtlogs/cleve_plaindealer/archives/2005_01.html (entry for January 28, 2005).
{¶ 62} If anything was definitively established by that experience, it was that the Ohio Elections Commission is absolutely unable to provide speedy and *260effective relief in some situations. According to the majority, the complaint in this case involves a similar situation and is relegated to the Ohio Elections Commission. It may suffer the same fate. The Ohio Elections Commission will not be able to definitively resolve this case on the merits before the election. The remedy available through the commission would be so untimely that it comes close to being illusory.
Porter, Wright, Morris & Arthur, L.L.P., Scott E. North, Kathleen M. Trafford, Ralph F. Gildehaus III, Julie L. Atchison, and L. Bradfield Hughes, for relator.
Langdon & Hartman, L.L.C., David R. Langdon, Curt C. Hartman, and Joshua B. Bolinger; Jim Petro, Attorney General, and Sharon A. Jennings and Richard N. Coglianese, Assistant Attorneys General, for respondent.
{¶ 63} For all the foregoing reasons, I would not dismiss the cause, but would retain jurisdiction over relator’s mandamus claim. Further, I would deny the pending motions to quash, would deny respondent’s recent motion to remove this case from the expedited-elections calendar, and would set a schedule for the submission of briefs and evidence.
Pfeifer, J., concurs in the foregoing opinion.